Opinion issued April 26, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00166-CV
———————————
James
Whittaker,
Appellant
V.
ABM
janitorial industries inc. and mhmra of harris county, Appellees

 

 
On Appeal from the 55th District Court
Harris County, Texas

Trial Court Case No. 0953441
 

 
MEMORANDUM OPINION
          Appellant’s
brief in this appeal was due on January 30, 2012. This Court issued an order informing
appellant that he had failed to timely file his appellant’s brief and that the
Court could dismiss his appeal for want of prosecution at any time after ten
days from the date of the Court’s order. SeeTex. R. App. P. 38.8(a); 42.3(b), (c). Appellant
then filed a motion for extension of time. This Court granted appellant until
April 2, 2012 to file his appellant’s brief. Appellant failed to comply with
that deadline. We therefore dismiss this case for want of prosecution. SeeTex. R. App. P. 42.3(b) (authorizing involuntary
dismissal of civil case for want of prosecution).
          All pending motions are denied as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.